Citation Nr: 0805059	
Decision Date: 02/12/08    Archive Date: 02/20/08

DOCKET NO.  89-11 959A	)	DATE
	)
		)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent 
for chondromalacia of the right knee.  

2.  Entitlement to an initial rating in excess of 10 percent 
for chondromalacia of the left knee.  

3.  Entitlement to an effective date earlier than June 9, 
1988 for the assignment of a 10 percent rating for 
chondromalacia of the right knee.  

4.  Entitlement to an effective date earlier than June 9, 
1988 for the assignment of a 10 percent rating for 
chondromalacia of the left knee.  




REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Carolyn Wiggins, Counsel


INTRODUCTION

The veteran served on active duty from March to June 1980.  

This appeal arises from a January 1989 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boston, Massachusetts which, among other things, granted 
service connection for bilateral knee disability and assigned 
non-compensable evaluations.  In March 1989, her notice of 
disagreement was received and a statement of the case was 
issued in April 1989.  The veteran submitted her substantive 
appeal in May 1989.  

For reasons unclear, following a February 1990 RO hearing, no 
further action was taken on the appeal until the RO received 
a communication from the veteran in December 2000.  
Subsequently, the RO granted a separate 10 percent rating for 
chondromalacia of each knee, effective April 25, 2002, in a 
May 2002 rating decision.  In July 2002, the veteran 
submitted her notice of disagreement with the effective date 
assigned for the separate 10 percent rating for each knee and 
clearly indicated she wished to continue her appeal of the 
initial rating assigned.  The veteran was issued a statement 
of the case as to the effective dates assigned and submitted 
her substantive appeal in November 2002.  

In March 2003, the veteran appeared at a hearing at the RO 
before an Acting Member of the Board of Veterans Appeals 
(Board), and in September 2003, the Board remanded the claims 
for additional development.  The development ordered was 
completed to the extent possible.  Stegall v. West, 11  Vet. 
App. 268 (1998).  

Thereafter, in a June 2006 rating decision, the RO assigned 
an earlier effective date of June 9, 1988 for the 10 percent 
rating for each knee.  In April 2007, the Board remanded the 
claims to afford the veteran another hearing before a 
Veterans Law Judge, since the person who conducted the March 
2003 hearing was no longer employed by the Board.  The 
veteran failed to appear for the scheduled hearing and her 
claims have been returned to the Board for further appellate 
review.  


FINDINGS OF FACT

1.  The veteran's initial 1980 claim for benefits was denied 
in 1981 because of her failure to report for examination; a 
decision she did not appeal.  

2.  The veteran reopened her claim in June 1988, and in a 
January 1989 rating action service connection for bilateral 
knee disability was established, effective from June 1988, 
with each knee rated as non-compensably disabling.  

3.  The veteran appealed the January 1989 evaluation, and a 
compensable rating was eventually assigned effective from 
June 1988.  

4.  Prior to June 2005, the veteran's left and right knee 
impairments were not productive of moderate subluxation or 
lateral instability, limitation of extension or limitation of 
flexion to 45 degrees or less.  

5.  From June 2005, the veteran's left and right knees are 
productive of moderate impairment.  

6.  X-rays of the knees have not demonstrated the presence of 
arthritis.  


CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 10 
percent for chondromalacia of the right knee prior to June 
2005, have not been met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.71a, Diagnostic Code 5257 (2007).  

2.  The criteria for an initial rating in excess of 10 
percent for chondromalacia of the left knee prior to June 
2005, have not been met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.71a, Diagnostic Code 5257 (2007).  

3.  From June 2005, the criteria for a 20 percent rating for 
chondromalacia of the right knee have been met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5257 
(2007).  

4.  From June 2005, the criteria for a 20 percent rating for 
chondromalacia of the left knee have been met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5257 
(2007).  

5.  The criteria for an effective date earlier than June 9, 
1988 for a 10 percent rating for chondromalacia of the right 
knee have not been met.  38 U.S.C.A. § 5110 (West 2002); 
38 C.F.R. § 3.400 (2007).  

6.  The criteria for an effective date earlier than June 9, 
1988 for a 10 percent rating for chondromalacia of the left 
knee have not been met.  38 U.S.C.A. § 5110 (West 2002); 
38 C.F.R. § 3.400 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran's increased rating claim arises from her 
disagreement with the initial evaluation following the grant 
of service connection.  Courts have held that once service 
connection is granted the claim is substantiated, additional 
notice is not required and any defect in the notice is not 
prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 
2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

The record reflects that the veteran initially filed a claim 
for VA benefits in July 1980, for her knee disability.  In 
connection with that, an examination for VA purposes was 
scheduled.  The veteran failed to report for that 
examination, however, and in a February 1981 decision, her 
claim was denied.  The veteran did not appeal that decision, 
and on June 9, 1988, the RO received the veteran's claim to 
reopen.  In connection with that claim, private treatment 
records were obtained that showed surgery was performed on 
the right knee in March 1987 for "chondritis with 
irregularity medial meniscus anterior horn."  A left knee 
procedure was performed in May 1987, to address what was 
described as mild to moderate chondritis with a definite 
tendency of some moderate subluxation towards the lateral 
aspect.  In January 1988, an arthroscopic evaluation was 
accomplished to address increased pain and a surgical 
"realignment and tightening and reefing of the medial 
quadriceps and advancement of the medialis" was 
accomplished.  This was apparently directed to the right 
knee.  

In addition, the veteran was examined for VA purposes in 
November 1988.  This revealed no knee crepitus, no loss of 
knee motion, and no pain on torsion.  

On this evidence, together with service records reflecting 
numerous knee complaints and treatment, service connection 
was established in a January 1989 rating action.  The veteran 
was assigned a non-compensable evaluation for each knee, 
effective from the date of her reopened claim.  

As set out in the Introduction, the veteran perfected an 
appeal of her non-compensable rating, but this went un-worked 
until she submitted another claim for VA benefits in December 
2000.  She was eventually awarded compensable evaluations for 
each knee, effective from June 9, 1988.  She continued to 
appeal the rating assigned, and she also appealed the 
effective date assigned.  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Generally, the degrees of disability 
specified are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.  38 C.F.R. § 4.1 (2005).  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. Part 4 (2007).  

Pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5257, knee 
impairment productive of recurrent subluxation or lateral 
instability that is severe is rated as 30 percent disabling.  
With moderate impairment a 20 percent rating is assigned.  A 
10 percent rating is assigned with slight impairment.  

Diagnostic Code 5260 provides for evaluation based on 
limitation of flexion.  Flexion limited to 60 degrees is 
assigned a 0 percent.  Flexion limited to 45 degrees is 
assigned a 10 percent rating, and when limited to 30 degrees, 
a 20 percent rating is assigned.  Flexion limited to 15 
degrees is assigned a 30 percent evaluation.  

Diagnostic Code 5261 provides for evaluation based on 
limitation of extension.  Extension limited to 5 degrees is 
rated 0 percent, and when limited to 10 degrees, it is 
evaluated as 10 percent disabling.  Extension limited to 15 
degrees is assigned a 20 percent rating, and when limited to 
20 degrees, a 30 percent evaluation is assigned.  

Cartilage, semilunar, dislocated, with frequent episodes of 
"locking," pain and effusion into the joint is evaluated as 
20 percent disabling.  

In its 2003 Remand, the Board sought to obtain records of the 
veteran's treatment since 1988.  As a result, medical records 
from the 1990's and since 2000 were associated with the 
claims file.  Few records from the 1990's were obtained, and 
these did not address the veteran's knee disability.  Records 
since 2000 are much more voluminous, but at the same time, do 
not exclusively relate to the knees.  Those that do, however, 
show consistent complaints of pain, some quadriceps atrophy, 
and the use of a sleeve like brace, but full range of motion 
and, at most, a little laxity.  VA examination conducted in 
April 2002 revealed full extension, flexion greater than 155 
degrees, with no laxity on valgus and varus stressing, and no 
anteroposterior laxity or instability.  Likewise, X-rays were 
reported as revealing normal findings.  The consistent 
ability to perform a full range of motion, and an absence of 
a record showing recurrent subluxation or lateral instability 
to more than a mild degree, or frequent episodes of locking, 
pain or effusion, does not reflect a disability picture 
consistent with the criteria for an increased 20 percent 
evaluation.  

The veteran was examined again for VA purposes June 14, 2005.  
At that time, the right knee had some swelling and increased 
joint fluid.  Patellar pain and crepitation were described as 
quite bothersome, and there was moderate tenderness at the 
medial joint of both knees.  The term "collapsing" was also 
used to describe the veteran's symptoms, although the 
ligaments were described as normal.  Range of motion of the 
knees were from 0 to 140 degrees, but the examiner estimated 
a decrease by 25 degrees range of flexion would account for 
the veteran's overall subjective symptoms, and another 20 
degrees during a flare-up.  This would yield a range of 
motion to 95 degrees.  X-rays of both knees were described as 
normal. 

While this examination showed that the veteran had normal 
ligaments, it nevertheless described a knee collapsing 
phenomenon, which may be reasonably interpreted as reflective 
of a moderate impairment and supportive of a 20 percent 
evaluation.  Since the range of motion does not approach the 
limitations necessary for a compensable evaluation under 
Diagnostic Codes 5260 or 5261, recurrent subluxation or 
lateral instability was not described, and X-rays continue to 
reflect normal findings, no more than a 20 percent evaluation 
for moderate knee impairment is shown.  

In sum, a rating in excess of 10 percent for the left and 
right knee disabilities is denied for the period prior to 
June 2005, but a 20 percent rating for each knee is granted 
effective from that date.  

In reaching this decision, the Board notes that this case 
does not present an exceptional or unusual disability picture 
which would warrant referral to appropriate VA officials for 
consideration of an extraschedular rating under 38 C.F.R. § 
3.321(b)(1).  Bagwell v. Brown, 9 Vet. App. 337 (1996).  In 
this regard, the Board notes there is evidence the veteran 
has not been employed since 2001 and that the veteran is 
receiving Social Security Disability benefits.  But the 
evidence of record does not show that the veteran's bilateral 
knee disability has caused marked interference with 
employment (i.e., beyond that already contemplated in the 
assigned schedular evaluation), has necessitated recent 
frequent periods of hospitalization, or is attended by other 
such factors as would render impracticable the application of 
the regular schedular rating standards.  The ratings assigned 
contemplate a moderate level of impairment, and there is 
nothing in the record which would distinguish the veteran's 
disability picture from other veterans receiving the same 
rating.  Accordingly, referral for an extra-schedular 
evaluation is not warranted.  

With respect to the effective date question, applicable 
criteria provide that in the context of a claim to reopen 
received after a final disallowance, the effective date for 
an award of benefits is the date of receipt of the claim, or 
the date entitlement arose, whichever is later.  38 U.S.C.A. 
§ 5110; 38 C.F.R. § 3.400 (q).  

As described above, the veteran's initial claim was denied in 
1981, and as she did not appeal, it became final.  She 
submitted an application to reopen her claim that was 
received on June 9, 1988.  Service connection for the 
disabilities at issue was then established, effective from 
the date of her June 9, 1988 claim.  Likewise, the 
compensable evaluation that was eventually assigned for her 
knee disabilities was made effective from June 9, 1988.  
Since the governing criteria provide for the establishment of 
an effective date as the later of the date of the new claim, 
or the date entitlement arose, these facts provide no basis 
for establishing an effective date for the veteran's 
disability rating earlier than the date of the reopened 
claim, as has been assigned by the RO.  Accordingly, this 
aspect of the appeal must be denied.  

ORDER

An initial rating in excess of 10 percent for chondromalacia 
of the right knee, prior to June 14, 2005, is denied.  

An increased 20 percent evaluation for chondromalacia of the 
right knee from June 14, 2005, is granted, subject to 
regulations governing the award of monetary benefits.  

An initial rating in excess of 10 percent for chondromalacia 
of the left knee, prior to June 14, 2005, is denied.  

An increased 20 percent evaluation for chondromalacia of the 
left knee from June 14, 2005, is granted, subject to 
regulations governing the award of monetary benefits.  

An effective date earlier than June 9, 1988 for a 10 percent 
rating for chondromalacia of the right and left knee is 
denied.  


____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


